Citation Nr: 1452866	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

3.  Entitlement to service connection for asbestos exposure.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that, in a January 2010 statement of the case, the RO appears to have considered the claims regarding right ankle and left knee conditions on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In his February 2010 substantive appeal, the Veteran requested a Travel Board hearing at the RO before a Veterans Law Judge.  The RO scheduled the Veteran for an October 2014 hearing and sent him appropriate notification.  However, the Veteran failed to appear for the hearing, and he has not requested rescheduling.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  In September 1993, the RO denied the Veteran's original claim of entitlement to service connection for a right ankle and left knee disability.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The evidence received since the September 1993 decision is cumulative and redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claims of service connection for a right ankle or a left knee disability, and does not raise a reasonable possibility of substantiating the those claims.

3.  The Veteran does not have a disability due to asbestos exposure.


CONCLUSIONS OF LAW

1.  The September 1993 RO decision that denied service connection for a right ankle and left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has not been submitted, and the Veteran's claims of service connection for a right ankle and left knee disability are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a disability due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate a claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

In this case, compliant VCAA notice was provided in a May 2008 letter.  The letter specifically indicated the need to submit new and material evidence and the meaning of new and material evidence, as well as the basis for the prior denial of the Veteran's right ankle and left knee claims.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Cf. VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).  Additionally, regarding the asbestos exposure claim, the letter requested that the Veteran inform VA of his specific disease that resulted from asbestos exposure and the evidence and information needed to support the claim of service connection.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs) and service personnel records.  A VA examination was also obtained in October 1992.  Significantly, the Veteran has not identified any additional records that have not been requested or obtained.  It does not appear that he has post-service treatment.

The Board notes that the Veteran has not been afforded a new VA examination in response to his request to reopen the claim of service connection for a right ankle and left knee disability.  However, as the Board finds below that new and material evidence has not been submitted, VA has no obligation to provide a VA examination for those conditions.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).

Furthermore, a VA examination was not conducted in connection with the asbestos exposure claim.  The elements for requesting a VA examination and opinion are not met for this claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence does not reflect that the Veteran has a respiratory disability, including an asbestos-related one.  The only post-service medical evidence is the October 1992 VA examination, which does not show any symptoms or diagnosis of a respiratory disability.  More importantly, the Veteran has not submitted sufficient evidence, and the record does not show, that he has recurrent symptoms that could possibly be part of a respiratory disability.  Thus, a VA examination is not warranted for this claim.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, for the reasons set forth above, the Board finds that the Veteran is not prejudiced by a decision at this time for these claims.  The duties to notify and assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision regarding the right ankle, left knee, and asbestos exposure claims.  Although the Board is remanding the hearing loss claim for further development, the development is particular to the specific facts of that claim.  Thus, proceeding to the merits of the right ankle, left knee, and asbestos exposure claims is not prohibited.

II.  Analysis

New and Material Evidence - Right Ankle and Left Knee

The September 1993 rating decision denied entitlement to service connection for a right ankle and left knee disability.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

If a claim of entitlement to service connection has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low and does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered in the final September 1993 denial consisted of the Veteran's STRs, service personnel records, and the October 1992 VA examination report.  The STRs reveal that the Veteran sought treatment for right ankle and left knee complaints to include the following notes: August 1982 right ankle swelling and possible stress fracture; January 1983 right ankle discomfort and x-rays showing no stress fracture; August 1985 right ankle pain of unknown etiology; April 1987 left knee sprain from falling while playing football, x-rays within normal limits; and June 1988 complaint of bilateral aching knees recorded as knee pain of unknown etiology.

Since the September 1993 decision, minimal evidence has been submitted.  The Veteran submitted a March 2008 application form regarding the right ankle and left knee, a January 2009 notice of disagreement with the December 2008 rating decision, an April 2009 statement requesting review by a decision review officer, and a January 2010 substantive appeal form.  While these documents are "new" because they were not previously submitted, the Veteran proffered no evidence that relates to a fact necessary to substantiate his right ankle or left knee claims and is not cumulative or redundant.  Other than restating that he injured his right ankle and left knee in service within the application for benefits, the new documents are essentially correspondence for filing a claim and appealing without any other substantive evidence.  Thus, the newly submitted evidence is not material.

Similarly, the Veteran's representative submitted new correspondence since the final 1993 RO decision.  Specifically, the record contains a February 2012 statement of accredited representative that requested the Board to consider the evidence of record, but that statement did not raise any new argument that could provide material evidence which would possibly substantiate the Veteran's claims.

The Board notes that it appears that the Veteran did not seek any post-service VA treatment for his right ankle or left knee.  In fact, it appears from the record that the RO attempted to locate any VA treatment records in July 2008 and found none.  The record also does not contain any private treatment records since the final 1993 decision.  Neither the Veteran nor his representative has contended that any such post-service VA or private treatment records exist.  Moreover, in a VA form related the right ankle and left knee claims, the Veteran essentially indicated in February 2014 that he had no information or evidence to give VA to support his claims.

The basis of the September 1993 denial was the absence of any permanent residual disability resulting from either an in-service right ankle or left knee condition.  While there is some new evidence submitted after that decision in the form of correspondence, it is cumulative of information already considered at the time of the last final denial and does not relate to an unestablished fact necessary to substantiate his claims.  The evidence of record in September 1993 noted the Veteran's history of complaints of right ankle and left knee pain and the various diagnoses given to those conditions.  Thus, the history of those conditions was previously established.

Furthermore, none of the evidence submitted since the September 1993 denial provides a link between the Veteran's service and his right ankle or left knee condition.  Thus, while some evidence is new in that it was not previously of record, none of the evidence is material, as it does not relate to an unestablished fact necessary to substantiate the claims.  In this regard, the evidence merely reiterates that the Veteran believes that he has current right ankle and left knee disabilities that he believes are related to service.  However, such findings and contentions were considered in the prior denial, and are therefore, not new and material.  Accordingly, as new and material evidence has not been received, the claims of service connection for a right ankle and left knee disability are not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection - Asbestos Exposure

The Veteran contends, in his March 2008 claim for benefits, that he was exposed to asbestos while working in buildings in service.  However, the record does not indicate that the Veteran has any current disability that he asserts is due to the alleged asbestos exposure.  Moreover, as noted previously, he has not identified any symptoms that would possibly related to a respiratory disability, including an asbestos-related one.  Furthermore, there is no medical evidence showing anything of this nature.

The Board notes that the record does not contain evidence showing exposure to asbestos in service, besides the Veteran's own assertions.  Despite the lack of confirmation of exposure to asbestos in service, the Veteran's claim for asbestos exposure must fail because of the lack of evidence of disease or disability due to such exposure.  In the absence of proof of a present disability, there can be no valid claim, and in this case, there is no current disability related to asbestos exposure, and neither the Veteran nor his representative has contented otherwise.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Consequently, service connection is not warranted for asbestos exposure.

In reaching the above conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has not been received, the claim of service connection for a right ankle disability is not reopened, and the appeal is denied.

As new and material evidence has not been received, the claim of service connection for a left knee disability is not reopened, and the appeal is denied.

Service connection for asbestos exposure is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim of service connection for right ear hearing loss is decided.

On his March 2008 claim form, the Veteran stated that he had lost a lot of hearing in his right ear.  The Veteran's STRs from January 1992 reveal that he sought treatment for complaints of ear pain after SCUBA diving.  The provisional diagnosis at that time was: rule out surgical right tympanic membrane perforation secondary to barotrauma.  Because the Veteran's right ear hearing loss may be associated with the in-service barotrauma, the Board finds that the Veteran should be afforded a VA audiological examination to determine the presence of any current right ear hearing loss.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  The examiner should opine on whether any such right ear hearing loss is related to the Veteran's military service, to include whether it is related to the in-service barotrauma noted in the STRs.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present hearing loss.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should specifically indicate whether the Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or an auditory threshold of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or a speech recognition score of less than 94 percent using the Maryland CNC Test).

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present right ear hearing loss as to whether it is at least as likely as not (50 percent or greater probability) related to active service, to include the right ear barotrauma noted in the January 1992 STRs.

The complete rationale for all opinions expressed must be provided.

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and be given the opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


